EXHIBIT 10.24
December 29, 2010
Maria Perrin
HMS Holdings Corp.
401 Park Avenue South
New York, NY 10016
Dear Maria:
     You and HMS Holdings Corp. (the “Company”), through assignment from Health
Management Systems, Inc., are parties to an offer letter dated March 22, 2007
that sets forth certain terms of your employment with the Company (the “Offer
Letter”). We have agreed to certain amendments to the Offer Letter set forth
below to correct document failures in the Offer Letter under Section 409A of the
Internal Revenue Code of 1986, as amended, pursuant to Internal Revenue Service
Notice 2010-6, 2010-3 IRB 275 (“Notice 2010-6”). In accordance with Notice
2010-6, the amendments will have an effective date of March 26, 2010 (because
January 1, 2009 would be before the initial contract date).
Except as set forth below, your Offer Letter shall remain in full force and
effect.
1. Section 8 of the Offer Letter shall be replaced in its entirety with the
following:
“If you are involuntarily terminated by the Company for any reason other than
cause (as “involuntary termination” is defined under Section 409A), the Company
will provide salary and medical/dental benefit continuation (to the extent
post-employment participation is permitted by its benefit plans and programs)
for six months. To receive any severance benefits provided for under this Offer
Letter, you must deliver to the Company a severance agreement and release on the
form the Company provides to you, which release must become irrevocable within
60 days following the date of your termination of employment or such earlier
date as the release specifies. Severance pay will be paid or commence in the
first regular payroll beginning after the release becomes effective, subject to
any delays required by Section 12 to this Offer Letter; provided, however, that
if the last day of the 60 day period for an effective release falls in the
calendar year following the year of your date of termination, the severance
payments will be paid or begin no earlier than January 1 of such subsequent
calendar year.”
2. A new Section 12 shall be added to the Offer Letter to read:
“Withholding; Section 409A

  a.   Withholding. All payments hereunder shall be subject to any and all
applicable withholdings and taxes.

 



--------------------------------------------------------------------------------



 



Page 2

  b.   Six Month Delay. If and to the extent any portion of any payment,
compensation or other benefit provided to you in connection with your employment
termination is determined to constitute “nonqualified deferred compensation”
within the meaning of Section 409A of the Internal Revenue Code of 1986
(“Section 409A”) and you are a specified employee as defined in Section
409A(a)(2)(B)(i), as determined by the Company in accordance with its
procedures, by which determination you hereby agree that you are bound, such
portion of the payment, compensation or other benefit shall not be paid before
the earlier of (i) the expiration of the six month period measured from the date
of your “separation from service” (as determined under Section 409A) or (ii) the
tenth day following the date of your death following such separation from
service (the “New Payment Date”). The aggregate of any payments that otherwise
would have been paid to you during the period between the date of separation
from service and the New Payment Date shall be paid to you in a lump sum in the
first payroll period beginning after such New Payment Date, and any remaining
payments will be paid on their original schedule.     c.   General 409A
Principles. For purposes of this Agreement, a termination of employment will
mean a “separation from service” as defined in Section 409A. For purposes of
this Agreement, each amount to be paid or benefit to be provided will be
construed as a separate identified payment for purposes of Section 409A, and any
payments that are due within the “short term deferral period” as defined in
Section 409A or are paid in a manner covered by Treas. Reg.
Section 1.409A-1(b)(9)(iii) will not be treated as deferred compensation unless
applicable law requires otherwise. Neither the Company nor you will have the
right to accelerate or defer the delivery of any such payments or benefits
except to the extent specifically permitted or required by Section 409A. This
Agreement is intended to comply with the provisions of Section 409A and this
Agreement shall, to the extent practicable, be construed in accordance
therewith. Terms defined in this Agreement will have the meanings given such
terms under Section 409A if and to the extent required to comply with
Section 409A. In any event, the Company makes no representations or warranty and
will have no liability to you or any other person if any provisions of or
payments under this Agreement are determined to constitute deferred compensation
subject to Code Section 409A but not to satisfy the conditions of that section.
    d.   Expense Timing. Payments with respect to reimbursements of business
expenses will be made in the ordinary course in accordance with the Company’s
procedures (generally within 45 days after you have submitted appropriate
documentation) and, in any case, on or before the last day of the calendar year
following the calendar year in which the relevant expense is incurred. The
amount of expenses eligible for reimbursement,

 



--------------------------------------------------------------------------------



 



Page 3

      or in-kind benefits provided, during a calendar year may not affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other calendar year, and the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit.”

Signatures on Page Following

 



--------------------------------------------------------------------------------



 



Page 4
Signature Page
Sincerely,
HMS Holdings Corp.

         
By:
  /s/ David Schmid
 
    Title: VP of Human Resources    

     The foregoing correctly sets forth the terms of my continued employment
with the Company. I am not relying on any representations other than as set out
in the Offer Letter and the amendment thereto set forth above. I have been given
a reasonable amount of time to consider this amendment and to consult an
attorney and/or advisor of my choosing. I have carefully read this amendment,
understand the contents herein, freely and voluntarily assent to all of the
terms and conditions hereof, and sign my name of my own free act.

     
/s/ Maria Perrin
 
Maria Perrin
  Date: December 31, 2010 

 